FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK
                                                                                               FILED IN
                                                                                        5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
NINA MOUNTIQUE
CHIEF DEPUTY                                                                            4/16/2015 3:29:10 PM
                                                                                              LISA MATZ
                                                                                                Clerk
LISA MATZ                                                                                April 16, 2015
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202


                 TRIAL COURT CAUSE NO.:                     DF-13-06724
                 COURT OF APPEAL CASE NO.:                  05-15-00180-CV

                 APPELLANT:                                 Kevin Smith
                 APPELLEE:                                  Kenisha Turner

                 APPELLANT ATTORNEY:                        Pro se
                 SBOT NO.:                                  NA
                 ADDRESS:                                   338 South Goode Rd.
                                                            Wilmer, TX 75172


                 TELEPHONE NUMBER:                          469328-6199
                 FAX NUMBER:                                NA

Dear Ms. Matz:

       In reference to the above styled and numbered cause, our records reflect the due date for the
Clerk’s Record was March 12, 2015. Pursuant to TEX.R.APP.P 35.1. 35.3(a), and 37.3(b), the
Clerk’s Record has been prepared but is being held for non-payment of $349.00.


FELICIA PITRE
District Clerk
Dallas County, Texas
By BRIDGETTE VATION, Deputy




                     6 0 0 COMMERCE STREET           DALLAS, TEXAS 75202 (214) - 653 - 7301
                           FAX (214) - 653 - 6634   e-mail: FELICIA.PITRE@dallascounty.org
                                  web site: www.dallascounty.org/distclerk/index.html